Citation Nr: 9906668	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic disability 
of the feet with secondary disability of the legs and hips.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  


REMAND

The Board notes that it appears that the veteran filed a 
claim for compensation and pension for bilateral foot 
disability (including hammertoes) and bilateral leg and hip 
disability as secondary to a bilateral foot disability.  The 
M&ROC has developed this issue accordingly.  

In an April 1997 rating decision, the M&ROC denied the claims 
on appeal.  In reaching its determination the M&ROC relied on 
service medical records furnished by the veteran.  The Board 
notes that it does not appear that the M&ROC has attempted to 
conduct an independent search of the veteran's complete 
service medical records.  Thus, the Board is of the opinion 
that a review of the veteran's complete service medical 
records may assist in an equitable disposition of this 
matter.  

With regard to a left foot disability, the veteran was seen 
for problems with the toes of his left foot in March 1966, a 
few months after the veteran entered service.  At the 
conclusion of a physical examination, the veteran was 
diagnosed as having mild clawfoot deformity.  A July 1966 
entry reveals that the veteran complained of pain stemming 
from the metatarsal phalangeal joints to the distal toes and 
pain in the left calf.  August 1966 and February 1967 
treatment records disclose that the veteran complained of 
problems of the left foot.  

VA and private post service medical records beginning in 1996 
reflect that the veteran was seen for complications involving 
the lower extremities including the left foot.  Clinical 
findings with regard to the feet included multiple verrucae 
and metatarsalgia on the left foot and a sore verruca under 
the third metatarsal.  A March 1997 bone scan of the feet 
revealed increased activity in all phases of the study in the 
right first, second, and third metatarsal phalangeal regions 
and areas of increased uptake in the left knee, right 
carpometacarpal joint and right sternoclavicular joint 
consistent with arthritic change.  In July 1997, it was noted 
that the feet were numb from the 1/2 web space dorsally up the 
anteromedial aspect of both lower legs.  

A VA compensation and pension examination dated in December 
1997 revealed, in pertinent part, that the left foot was 
pronated in the forefoot and that there was a claw-toe 
deformity at two and three with small callosities over the 
interphalangeal articulations.  It was noted that X-rays of 
the feet revealed subluxation of the metatarsal phalangeal 
articulations of the second, third, and fourth toes secondary 
to a claw-toe deformity, narrowing and flattening of the 
metatarsal head in the first toe.  The impression was 
bilateral pronation, forefeet, claw-toe deformities of two 
three, and four bilaterally more severe on the right.  

With regard to the hearing loss claim, the veteran contends 
that he was exposed to acoustic trauma during service.  At a 
personal hearing before the M&ROC in September 1997, the 
veteran testified that he was exposed to noise generated from 
motors and tanks.  The Board notes that service record 
reflect that the veteran's military occupation specialty 
included that of an artillery fire crewman.  In December 
1997, a VA examiner diagnosed the veteran as having mild 
sensorineural hearing loss at 250 Hertz (Hz) and higher 
frequencies in the right ear; normal hearing through 1000 Hz 
and mild sensorineural hearing loss in the higher frequencies 
in the left ear.  In light of the veteran's exposure to 
accoustic trauma while in service and current hearing 
disability, the Board is of the view that an opinion 
regarding the etiology of the veteran's hearing disability 
would be helpful in this case.  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

Based on the foregoing, the case is REMANDED to the M&ROC for 
the following actions:  

1.  The M&ROC is requested to obtain the 
original service medical records.  If no 
additional service medical records are 
forthcoming, the M&ROC is requested to 
provide a clear explanation as to why 
they are unavailable.  

2.  The M&ROC should contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may have current 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the M&ROC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

3.  Thereafter, the M&ROC should arrange 
for the veteran to undergo a VA 
examination by a board certified 
orthopedist, to determine the nature and 
extent of any bilateral foot, bilateral 
leg, and hip disability.  The claims 
folder must be available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
The examiner is requested to provide the 
following opinions:

a.  With respect to any left foot 
disability found, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such is related service.  With 
respect to any right foot disability 
found, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that such is 
related to service.  

b.  If the examiner responds in the 
affirmative to any of the foregoing with 
regard to a foot disability, the examiner 
is requested to provide an opinion with 
regard to the etiology of any bilateral 
leg or hip disability to include whether 
it is at least as likely as not that any 
such disabilities found to be present are 
secondary to any foot disability deemed 
to be related to service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The veteran should be provided an 
examination by a specialist to determine 
the nature and extent of any hearing loss 
found to be present.  The claims folder 
must be available to the examiners for 
review prior to the examinations.  All 
indicated studies should be performed. 
The examiner is requested to provide an 
opinion as to the etiology of any hearing 
loss found to be present to include 
whether it is at least as likely as not 
that such his related to acoustic trauma 
during service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the 
M&ROC should ensure that the examinations 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the M&ROC 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.  

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the M&ROC.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals








- 6 -


